DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:	“in a game table” should read “at a game table;”	“the specified positions and amount of game tokens in each game participant or player positions” should read “the specified positions and the amount of game tokens for each game participant or each player position;”	“each game participant or player positions” should read “each game participant or each player position;”	“calculation basis” should read “a calculation basis;”	“a total return amount in each game participant or player position” should read “a total return amount for each game participant or each player position.”	Appropriate correction is required.
Claims 5-6, 17-18 are objected to because of the following informalities: “a different kind of warnings” should read “a different kind of warning.” Appropriate correction is required.
Claims 12, 22 are objected to because of the following informalities: “in a plurality of game table” should read “at a plurality of game tables.” Appropriate correction is required.
Claim 13 is objected to because of the following informalities:	“the specified positions and amount of game tokens in each game participant or player positions” should read “the specified positions and the amount of game tokens for each game participant or each player position;”	“each game participant or player positions” should read “each game participant or each player position;”	“calculation basis” should read “a calculation basis;”	“the game participant or player position” should read “the game participant or the player position.”	Appropriate correction is required.
Claim 23 is objected to because of the following informalities:	“each game table in a game table” should read “each game at a game table;”	“the specified bet patterns in each game participant or player positions” should read “the specified bet patterns for each game participant or each player position;”	“a total number of games in each participant or player position” should read “a total number of games for each game participant or each player position;”	“the obtained winning rate and total return amount” should read “the obtained winning rate and the total return amount;”	“the game participant or player position” should read “the game participant or the player position.”	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “win or lose determination device,” “bet chip measuring device,” “management control device,” “income and expenditure grasping device,” and “a device which specifies the game participant” in claims 1-22 and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “win or lose determination device,” “bet chip measuring device,” “management control device,” “income and expenditure grasping device,” “a device which specifies the game participant,” “win or lose determining step,” “bet chip grasping step,” “game progressing, grasping, managing step,” “step of grasping and referring a total number of games in each game participant or player position,” “step of calculating an actual winning rate,” “significant different determining step,” “an abnormal spot determining step,” “step of specifying dealers in each game,” “step of specifying the dealer responsible for the series of games in which the significant difference occurs,” and “artificial intelligence learning step” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the number of games" in line 6 and “the time” in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 and 26 are dependent on claim 1 and inherit these deficiencies.
Claim 1 uses the language “each game.” Since the claim has not previously claimed a plurality of games being played at the game table, it is not clear whether the system explicitly supports multiple games. The Examiner will assume that the claim reads “each game of a plurality of games” until further clarification is provided. The same language is used for “each game participant” and the same logic is applied to those limitations.
Claim 2 recites the limitation “a participant,” “a player position,” and “a game table.” It is unclear whether these limitations refer to the previously claimed elements in claim 1, or new, different ones.
Claim 3 recites the limitation "the winning rate" and “the bet chip” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 discloses the limitation “the bet chip.” It is unclear whether the bet chip is intended to be the same item as the previously claimed “game token” in claim 1.
Claim 4 recites the limitation "the bet position” and “the occurrence” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 8-10, 17, and 19-21 recite the limitation “a significant difference” and similar. It is unclear whether this difference is the same magnitude of difference as that claimed in claim 1. Additionally, the term "significant" in the claims is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the progress" and “the determination criteria” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fraudulence possibility" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fraudulence cause”, “the case”, “the data,” and “the possibility" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “spots of dice.” It is unclear what “spots of dice” are, as the terminology is not one commonly utilized by those in the industry manufacturing and using dice. The Examiner will assume that the “spots” are referring to the number appearing on the face of the die until further clarification is provided.
Claim 11 recites the limitation "the fraudulence cause,” “the case,” and “the fraudulence possibility" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the number of games,” “the time,” “the basis,” and “the transition" in lines 4 and 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of games” and “the time” in lines 6 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recite the limitations “a participant,” “a player position,” “a game table,” and “a room.” It is unclear whether these limitations are the same elements as that of those earlier claimed in claim 13, or new, different ones. The Examiner will assume that they are the same until clarification is provided.
Claim 19 recites the limitation "the fraudulence possibility" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the fraudulence cause,” “the case,” “the big data,” “the past game,” and “the causes" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the number of games,” “the basis,” “the respective game table,” and “the transition" in lines 4 and 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the number of games,” “the time,” and “the obtained winning arte” in lines 6, 17, and 19.  There is insufficient antecedent basis for this limitation in the claim. Claims 24-25 are dependent on claim 23 and inherit these deficiencies.
Claim 23 discloses “a total return amount” multiple times throughout the claim. It is unclear whether later total return amounts refers to the same amount as the first instance of the limitation. The Examiner will interpret them as being the same until further correction is provided.
Claim 25 recites the limitation "the artificial intelligence learning step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system for monitoring fraud in a table game. These are considered certain methods of organizing human activity and mental processes. This judicial exception is not integrated into a practical application because the additional elements are not an improvement to the functioning of a computer, or an improvement to the technology. Furthermore, the additional elements do not transform a particular article to a different state or thing and also only use technology as a tool for implementing the abstract idea in a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they utilize elements that are well-known, routine, and conventional to those of ordinary skill in the art. Game tables, tokens/chips, and computers are well-known in the art (see Slomiany, US 2006/0121971, Mourad, US 2007/0158906). 
Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a program. See MPEP § 2106.03(l), where a computer program is not directed to one of the statutory categories.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-12, 23-24, and 26 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Czyzewski et al (US 2008/0113783).
Re claim 1, Czyzewski discloses a system comprising:	a win or lose determination device which determines win or lose results for each game in a game table (baccarat table 110 is equipped with a card shoe 112 that provides card rank and suit recognition capabilities, par. [0041]);	a bet chip measuring device which grasps an amount of game tokens that a game participant bets on the game table in each game ([0037], a form of chip recognition may be implemented into the system 40 using the cameras 42, 44, 46, and 48 and evaluation software in the computer system 50, the software is sophisticated enough to recognize the relative value of chips based on color or black and white); and	a management control device which stores the number of games performed on the game table ([0053], the central server 190 stores gaming information) and specifies positions and the amount of game tokens that the game participant places on the game table based on a measurement result by the bet chip measuring device in each game and stores the specified positions and amount of game tokens in each game participant or player positions of the game table ([0067], history-based comparisons are made to 
Re claim 2, Czyzewski discloses the management control device further includes a function which specifies dealers in each game ([0040], the system captures information such as the dealer responsible for the game) and includes a function which specifies at least any one of a participant, dealer, player position, game table, or room having the game table of a series of games in which the significant difference occurs ([0068], see the above rejections regarding the game process capturing information about the game being played at the table).
Re claim 4, Czyzewski discloses the management control device includes a calculation function which stores the bet chip amounts for each game at the bet position having different return rates ([0055], games management system 175 is a touch screen table games application allowing for additional real-time bet tracking), and specifies whether the occurrence cause of the significant difference in a series of games in which the significant difference has occurred is associated with the bet position having different return rates ([0067], 220, table manager 180 performs history-based/statistical comparisons to track individual player performance and gaming habits).
Re claim 5, Czyzewski discloses the management control device has a plurality of criteria which determine whether there is a significant difference and issues a different kind of warnings for each criterion ([0052], table I).
Re claim 6, Czyzewski discloses the management control device has different determination criteria of a different significant difference for the number of games 
Re claim 7, Czyzewski discloses the management control device determines whether there are significant differences for each game sequentially or every time the predetermined number of games is progressed in accordance with the progress of the plurality of games and issues a warning when the criteria on the significant difference exceed ([0053], central server 190 is responsible for distributing prioritized alerts throughout network 101 and outside the network over path 192, with alerts being routed based on alert priority – the higher the priority, the greater number of data sinks the alert information is routed to).
Re claim 8, Czyzewski discloses the management control device has a plurality of criteria which determine whether there is a significant difference and specifies the game participant or player position having the fraudulence possibility for each criterion to be able to display scores for each different criteria and display scores or ranks for warnings (refer to abstract of Czyzewski which discloses the system interpreting the compiled, associates the data with game rules, analyzes and compares the data to determine if there have been invalid actions, detects any game anomalies, categorizes the anomalies, generates alerts based on the anomalies and the priority assigned to the anomaly, and dispatches alerts to various systems and alert mechanisms linked to the network).
Re claim 9, Czyzewski discloses the management control device obtains the figures obtained by the probability statistic calculation used to determine whether there is a significant difference based on a conditional probability calculation when a specific 
Re claim 10, Czyzewski discloses the management control device further includes a function which sequentially grasps playing cards (card shoe 112 with rank and suit recognition capabilities, [0041]) or spots of dice from a series of games ([0090], systems 100, 300, and process 200 can also be used for dice games) and estimates the fraudulence cause in the case in which it is determined that there is a significant difference based on the data of the spots from a series of games and enumerates the fraudulence cause with the possibility ([0052] and table I, table manager 180 tags games deviations/anomalies with one of five sequential priority levels illustrated in the table, is capable of detecting pinching and/or capping of bets, card switching and reversal, as well as discrepancies in the casino table’s chip trays and its payouts of winning bets).
Re claim 11, Czyzewski discloses the management control device estimates the fraudulence cause determined that there is the significant difference using any one or both of big data of past games or past fraudulent data and enumerates the cause with the fraudulence possibility ([0052] and table I).
Re claim 12, Czyzewski discloses a system comprising:	an income and expenditure grasping device which grasps income and expenditure of a casino side for each game table in a plurality of game tables ([0037], chip recognition may be implemented into system 40 using cameras 42, 44, 46, and 48, and evaluation software in the computer system 50, able to recognize chips based on 
Re claim 23, see the rejections to claims 1, 9, 10, and 12 above.
Re claim 24, see the rejection to claim 14.
Re claim 26, Czyzewski discloses a device which specifies the game participant of the game table from the information on a face authentication system, ID card used, or a credit card used ([0097], player identification i.d. card swipe).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Czyzewski in view of Takeda (US 2017/0053484).
Re claim 3, Czyzewski has been discussed above, but is silent on a calculation function which factorizes the total return amount in a series of games in which the significant difference occurs to specify whether an occurrence cause of the significant difference in the series of games in which the significant difference occurs is due to the winning rate or due to a magnitude of a betted amount of the bet chip.	Takeda teaches a system where with respect to a fraudulent act analysis, a .

Claims 13-14, 16-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Czyzewski in view of Ovalle et al (US 2016/0104346).
Re claim 13, see the rejection to claims 1, 12, and 22-23. Czyzewski is silent on the management control device including artificial intelligence having data of a past fraudulent game taught as training data. Ovalle teaches such ([0553], single platform 10 via the cloud includes Artificial Intelligence utilized to detect fraud).	It would have been obvious to implement AI to detect fraud in order to improve the currently existing fraud detection systems of Czyzewski with an AI that is able to adapt and learn based on past fraud methods.
Re claim 14, see the rejection to claim 2.
Re claims 16-21, see the rejections to claims 4-6, 8, 10, and 11.
Re claim 22, see the rejection to claim 13 above.
Re claim 25, Czyzewski does not explicitly disclose the step of verifying the occurrence possibility of the fraudulence act further includes the AI learning step that .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Czyzewski in view of Ovalle as applied to claim 13 above, and further in view of Takeda.
Re claim 15, see the rejection to claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715